Citation Nr: 1008597	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  96-46 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hemorrhagic gastritis.


REPRESENTATION

Appellant represented by:	Mark A. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to October 
1943.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") regarding a 
Board decision rendered in December 2005. This matter was 
originally on appeal from an April 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In an April 2003 decision, the Board denied the Veteran's 
appeal.  The Veteran appealed the Board's April 2003 decision 
to the Court.  In an August 2004 Order, the Court granted the 
parties Joint Motion for Remand (JMR), vacated the Board's 
April 2003 decision with respect to the denial of entitlement 
to service connection for hemorrhagic gastritis and remanded 
the matter to the Board for compliance with the instructions 
in the JMR.  

In December 2004, the Board remanded this issue for further 
development; and in a December 2005 decision, the Board again 
denied the Veteran's appeal.  The Veteran again appealed the 
Board's December 2005 decision to the Court.  In a Memorandum 
Decision dated in September 2008, the Court vacated the 
Board's December 2005 decision and remanded the matter, 
pursuant to its Memorandum Decision.  

In the September 2008 Memorandum Decision, the Court 
essentially found that the Veteran had not received adequate 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), which imposes obligations on VA in terms of its 
duties to notify and assist claimants.  Specifically, the 
court noted that as conceded by the Secretary, the Veteran 
was never provided notice under 38 U.S.C.A. § 5103(a).  The 
Court noted that because the Veteran was never notified that 
he needed to submit the names and addresses of doctors that 
had previously treated him, VA's failure to notify the 
Veteran pursuant to VCAA was prejudicial.  The Court also 
found that based on the Veteran's argument regarding VA's 
failure to obtain all private medical records, on remand, the 
Board should specifically inquire as to whether there is any 
relevant medial evidence that is currently not of record and 
obtain such evidence, provided that the Veteran provides VA 
with sufficient identifying information under 38 U.S.C.A. 
§ 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.   Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the Veteran of the 
information and evidence not of record 
(1) that is necessary to substantiate the 
claim; (2) that VA will seek to obtain; 
and (3) that the claimant is expected to 
provide.  In addition, the Veteran should 
be informed of how VA determines 
disability ratings and effective dates.  

2.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his 
hemorrhagic gastritis that is not 
evidenced by the current record.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The Veteran should be advised 
that he may also submit any evidence or 
further argument relative to the claim at 
issue.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



